                   Case 2:17-cv-00582-TSZ Document 133 Filed 07/01/20 Page 1 of 4



                                                              The Hon. Judge Thomas S. Zilly
 1
 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
                                               )
10    ESTATE OF VERL A. BRANTNER,              )    Case No. 2:17-cv-00582-TSZ
                                               )
11                           Plaintiff,        )     STIPULATED MOTION AND
                                               )     ORDER TO CONTINUE DEADLINE
12            v.                               )     TO MEDIATE TO JULY 31, 2020
                                               )
13    OCWEN LOAN SERVICING, LLC,               )
                                               )
14                           Defendant.        )
                                               )
15

16

17

18

19

20

21

22

23

24

25

26

                                                                       Perkins Coie LLP
     STIPULATED MOTION AND ORDER TO CONTINUE                      1888 Century Park E., Suite 1700
     MEDIATION DEADLINE                                            Los Angeles, CA 90067-1721
     PAGE 1 OF 4 – CASE NO. 17-00582-TSZ                             Telephone: 310.788.9900
     148616071.1                                                     Facsimile: 310.788.3399
                   Case 2:17-cv-00582-TSZ Document 133 Filed 07/01/20 Page 2 of 4




 1           Plaintiff Estate of Verl A. Brantner (“Plaintiff”) and Defendant Ocwen Loan
 2   Servicing, LLC (“Ocwen” or “Defendant”) (Defendant and Plaintiff are hereinafter
 3   referred to as the “Parties”), by and through their counsel of record, STIPULATE AND
 4   AGREE as follows:
 5                                             RECITALS
 6            1.       Whereas on May 19, 2020, this Court directed the Parties to engage in
 7   Local Civil Rule 39.1 mediation and to file a joint status report informing the Court of the
 8   result of the mediation within 60 days from the date of the order.
 9            2.       Whereas the Parties’ current deadline to mediate is on July 20, 2020 1.
10            3.       Whereas during the hearing on May 19, 2020, this Court advised the
11   Parties that it would permit a continuance of the deadline to mediate if the Parties became
12   unable to complete mediation within the ordered time.
13            4.       Whereas the Parties have selected a mediator, but the first available date
14   convenient for all counsel and Parties is July 23, 2020.
15            5.       Whereas the Parties have agreed to mediate on July 23, 2020, and
16   therefore require a brief continuance of the deadline to mediate and to provide a status
17   report on the results of the mediation.
18

19            NOW, THEREFORE, IT IS HEREBY STIPULATED and agreed by and
20   between the Parties that this Court continue the Parties’ deadline to mediate and to file a
21   joint status report informing the Court of the result of the mediation to July 31, 2020.
22

23

24

25
     1
      60 days from the date of the order is Saturday, July 18, thus the Parties calculate the deadline to
26   be the next court day.

                                                                                   Perkins Coie LLP
     STIPULATED MOTION AND ORDER TO CONTINUE                                  1888 Century Park E., Suite 1700
     MEDIATION DEADLINE                                                        Los Angeles, CA 90067-1721
     PAGE 2 OF 4 – CASE NO. 17-00582-TSZ                                         Telephone: 310.788.9900
     148616071.1                                                                 Facsimile: 310.788.3399
                   Case 2:17-cv-00582-TSZ Document 133 Filed 07/01/20 Page 3 of 4




 1     IT IS SO STIPULATED.
 2

 3    DATED: _____________, 2020
                                               By: s/ Ofunne N. Edoziem
 4                                             Ofunne N. Edoziem, WSBA No. 54248
                                               Perkins Coie LLP
 5
                                               1888 Century Park E., Suite 1700
 6                                             Los Angeles, CA 90067-1721
                                               Telephone: 310.788.9900
 7                                             Facsimile: 310.788.3399
                                               Email: OEdoziem@perkinscoie.com
 8
                                               Attorneys for Defendant
 9
                                               Ocwen Loan Servicing, LLC
10

11
      DATED: _____________, 2020
12
                                               By:
13                                             William E. Pierson, Jr., WSBA No. 13619
                                               Law Office of William E. Pierson, Jr. PC
14                                             108 S. Washington Street., Suite 202
                                               Seattle, WA 98104
15                                             Telephone: 206.254.0915
                                               bill.pierson@weplaw.com
16
                                               Attorneys for Plaintiff
17                                             Estate of Verl A. Brantner
18

19

20

21

22

23

24

25

26

                                                                           Perkins Coie LLP
     STIPULATED MOTION AND ORDER TO CONTINUE                          1888 Century Park E., Suite 1700
     MEDIATION DEADLINE                                                Los Angeles, CA 90067-1721
     PAGE 3 OF 4 – CASE NO. 17-00582-TSZ                                 Telephone: 310.788.9900
     148616071.1                                                         Facsimile: 310.788.3399
                   Case 2:17-cv-00582-TSZ Document 133 Filed 07/01/20 Page 4 of 4




 1                                                ORDER
 2            Based on the joint stipulation of the Parties, and good cause having been shown:
 3   The stipulation is hereby entered as an order of this Court.
 4

 5   IT SO ORDERED.
 6

 7   DATED this 1st day of July, 2020.
 8

 9
                                                           A
                                                           Thomas S. Zilly
10                                                         United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                Perkins Coie LLP
     STIPULATED MOTION AND ORDER TO CONTINUE                               1888 Century Park E., Suite 1700
     MEDIATION DEADLINE                                                     Los Angeles, CA 90067-1721
     PAGE 4 OF 4 – CASE NO. 17-00582-TSZ                                      Telephone: 310.788.9900
     148616071.1                                                              Facsimile: 310.788.3399
